UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Luis Herrera,                                                             3/6/2020

                                 Plaintiff,
                                                              1:19-cv-3216 (AT) (SDA)
                     -against-
                                                              ORDER
 The City of New York, et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear via Telephone for a conference in the above-captioned

matter on Thursday, March 12, 2020, at 10:00 a.m. During the conference, the parties should be

prepared to discuss the pending motion to dismiss, as well as the delinquent discovery. The

Defendants shall call the Court’s conference line at 212-805-0110 once all parties are on the line.

In addition, no later than Monday, March 9, 2020, Defendants shall call pro se Plaintiff, as well as

his brother, Victor Herrera, to ensure he is aware of this scheduled conference.

       The Clerk of the Court is respectfully requested to mail a copy of this Order to pro se

Plaintiff, and chambers send it by email.

SO ORDERED.

DATED:           New York, New York
                 March 6, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
